SMITH, Judge.
In this consolidated appeal, the appellant appeals a final judgment and an order on rehearing in a modification proceeding. We affirm.
The final judgment of modification awards the former wife an increase in permanent alimony from $300.00 a month to $1,200.00 a month and orders the husband to carry a life insurance policy to secure the alimony. The husband filed a motion for rehearing contending, among other things, that the trial court erred in finding that the former wife is in need of security for her permanent alimony and that the former husband should carry a life insurance policy to secure that alimony. The court granted the motion for rehearing. In the order on rehearing, the court eliminated the paragraph of the final judgment that ordered the husband to carry the life insurance policy, substituting in its place, however, a provision reserving jurisdiction to reconsider the former wife’s request concerning the life insurance policy at a later date, after further investigation by counsel for the parties relative to the husband’s insurability, premium costs, and other matters relevant to the availability of such insurance.
We affirm the award of alimony, finding that the evidence of the wife’s bad health and increased need, and the husband’s increased ability to pay, supports the trial *533court’s award. Mitchell v. Mitchell, 536 So.2d 1107 (Fla. 4th DCA 1988); and Laurenzo v. Laurenzo, 522 So.2d 1065 (Fla. 3d DCA 1988). Our affirmance is based upon the record before us and the argument of the parties in their briefs, without consideration of the additional financial burden on the husband that would result should the court subsequently order the husband to provide life insurance. Our affirmance is therefore without prejudice to the right of the parties to seek review of any order entered by the trial court pursuant to its reservation of jurisdiction.
AFFIRMED.
NIMMONS and ZEHMER, JJ., concur.